[Cite as State ex rel. DeWine v. Court of Claims of Ohio, 130 Ohio St.3d 244, 2011-Ohio-5283.]




          THE STATE EX REL. DEWINE, APPELLEE, v. COURT OF CLAIMS
                                 OF OHIO, APPELLANT.

             [Cite as State ex rel. DeWine v. Court of Claims of Ohio,
                        130 Ohio St.3d 244, 2011-Ohio-5283.]
The Court of Claims lacks jurisdiction to review decisions of the attorney general
        granting or denying payment of attorney fees in connection with an award
        of reparations filed on behalf of a victim of a crime.
     (No. 2010-1837—Submitted May 10, 2011—Decided October 18, 2011.)
               APPEAL from the Court of Appeals for Franklin County,
              No. 09AP-863, 190 Ohio App.3d 161, 2010-Ohio-4437.
                                  __________________
                               SYLLABUS OF THE COURT
The Court of Claims lacks jurisdiction to review decisions of the attorney general
        granting or denying payment of attorney fees in connection with an award
        of reparations filed on behalf of a victim of a crime.
                                  __________________
        O’DONNELL, J.
        {¶ 1} The question we address in this appeal is whether the Court of
Claims of Ohio has jurisdiction to entertain an appeal from a decision of the
attorney general granting or denying an award of attorney fees for preparing an
application for reparations on behalf of a claimant. In this case, the Court of
Claims assumed jurisdiction over a decision of the attorney general awarding
attorney fees.     Subsequently, the attorney general obtained both a writ of
mandamus directing the Court of Claims to vacate its decision and dismiss the
appeal and a writ of prohibition ordering the Court of Claims to refrain from
                            SUPREME COURT OF OHIO




exercising jurisdiction over similar appeals from other attorney general decisions
on attorney fees made pursuant to R.C. 2743.65.
       {¶ 2} The Court of Claims now appeals as of right to this court,
contending that it has jurisdiction over all matters related to appeals from
decisions of the attorney general regarding awards of reparations, including
awards or denials of attorney fees.
       {¶ 3} The Court of Claims lacks jurisdiction to review decisions of the
attorney general granting or denying payment of attorney fees in connection with
an award of reparations filed on behalf of a victim of a crime. Therefore, we
affirm the judgment of the court of appeals.
                         Facts and Procedural History
       {¶ 4} Attorney Jack Carney-DeBord submitted attorney-fee applications to
the Ohio Attorney General requesting a total of $1,563.75 for representing Joseph
Fletcher in connection with Fletcher’s application for crime-victim reparations.
Pursuant to the provisions of R.C. 2743.65(A)(2), the attorney general made a
maximum final award of $1,020 to Carney-DeBord.
       {¶ 5} After the attorney general denied a request for reconsideration,
Carney-DeBord appealed the award of attorney fees to the Court of Claims. The
attorney general moved to dismiss that appeal, asserting that the court lacked
jurisdiction to act, but a Court of Claims panel of commissioners denied that
motion and affirmed the $1,020 attorney fee awarded by the attorney general. In
re Fletcher (Feb. 9, 2009), Ct.Cl. No. V2006-20836. The attorney general then
appealed the denial of the motion to dismiss for lack of jurisdiction, and on
review of that appeal, a judge of the Court of Claims affirmed the decision of the
panel, concluding that pursuant to R.C. 2743.53(A) and 2743.55(A), the Court of
Claims had jurisdiction to hear an appeal from the attorney general’s award of
attorney fees. In re Fletcher (July 2, 2009), Ct.Cl. No. V2006-20836.




                                         2
                                January Term, 2011




       {¶ 6} The attorney general then sought both a writ of mandamus to compel
the Court of Claims to vacate its decision and dismiss the appeal for lack of
jurisdiction and a writ of prohibition to prevent the Court of Claims from
reviewing similar appeals from other decisions of the attorney general granting or
denying requests for attorney fees filed pursuant to R.C. 2743.65.
       {¶ 7} The Tenth District Court of Appeals issued the requested writs,
holding that the Victims of Crime Act provides no authority for the Court of
Claims to review a decision of the attorney general granting or denying payment
of attorney fees for preparing a claim for crime-victim reparations and explaining
that the attorney general’s decision in this regard is final pursuant to R.C.
2743.65.
       {¶ 8} The Court of Claims now appeals to this court as of right,
contending that R.C. 2743.53(A), part of the Victims of Crime Act, vests it with
appellate jurisdiction over all matters related to appeals from decisions of the
attorney general’s award of reparations, including decisions granting or denying
payment of attorney fees. The court also maintains that the General Assembly did
not expressly state that the attorney general’s decision on attorney fees is final
and not appealable, and it further asserts that because the fees are paid from the
reparations fund, they are a form of reparations. Thus, the Court of Claims
believes it has jurisdiction to consider an appeal from a decision of the attorney
general granting or denying payment of attorney fees for preparing an application
for reparations on behalf of a claimant.
       {¶ 9} In response, the attorney general argues that because the Court of
Claims is a statutorily created court, it may exercise only the jurisdiction
specifically conferred upon it by the General Assembly, and therefore, its
appellate jurisdiction may not be implied but must be expressly provided by
statute. According to the attorney general, the statute authorizing the payment of
fees to an attorney for assisting a claimant in applying for reparations does not



                                           3
                            SUPREME COURT OF OHIO




also authorize a right to appeal an award of those fees to the Court of Claims. The
attorney general further maintains that Carney-DeBord cannot be considered a
claimant appealing an award of reparations, because the statutes expressly
distinguish between the claimant and the attorney representing the claimant and
because the fees charged by an attorney for preparing a claim are excluded by
statute from an award of reparations. For these reasons, the attorney general
contends that the Court of Claims patently and unambiguously lacked jurisdiction
to hear the appeal in this case and that the court of appeals properly granted the
writs in this case.
        {¶ 10} Accordingly, we are called upon to decide whether the Court of
Claims has jurisdiction to hear appeals from the attorney general’s decisions
granting or denying payment of fees to attorneys for seeking awards of
reparations on behalf of victims of crime.
                                Law and Analysis
        {¶ 11} The Victims of Crime Act establishes a reparations fund in the state
treasury to compensate persons for economic loss resulting from criminally
injurious conduct. See R.C. 2743.191. Further, R.C. 2743.52(A) directs the
attorney general to “make awards of reparations for economic loss arising from
criminally injurious conduct, if satisfied by a preponderance of the evidence that
the requirements for an award of reparations have been met.”
        {¶ 12} The act authorizes an appeal from decisions of the attorney general
in connection with awards of reparations, providing in R.C. 2743.52(B), “A court
of claims panel of commissioners or a judge of the court of claims has appellate
jurisdiction to order awards of reparations for economic loss arising from
criminally injurious conduct * * *.”
        {¶ 13} Specifically, R.C. 2743.61(B) provides that “[a] claimant may
appeal an award of reparations, the amount of an award of reparations, or the
denial of a claim for an award of reparations that is made by a final decision of



                                         4
                                January Term, 2011




the attorney general after any reconsideration.” (Emphasis added.) No other
provision of the act, however, establishes a right to appeal from a decision of the
attorney general.
       {¶ 14} The questions presented in this case, therefore, are who may
qualify as a claimant as that term is used in R.C. 2743.61(B) and what is the
nature of the relationship between R.C. 2743.61 and R.C. 2743.65. In interpreting
a statute, our duty is to ascertain the legislative intent as manifested in the words
of the statute. Proctor v. Kardassilaris, 115 Ohio St.3d 71, 2007-Ohio-4838, 873
N.E.2d 872, ¶ 12.
       {¶ 15} The General Assembly has defined the term “claimant” in R.C.
2743.51(A) to mean a person who claims an award of reparations as a victim of a
crime, a dependent of a deceased victim, a third person who assumes the legal
obligations of a victim, a person who is authorized to act on behalf of any of the
above, or the estate of a deceased victim. The Court of Claims urges that because
attorneys are authorized to act on behalf of victims of crime, they are claimants as
defined in R.C. 2743.51(A), but they are not.
                             Fees Are Not Reparations
       {¶ 16} The fees charged by an attorney in preparing a claim for
reparations are not recoverable as part of an award of reparations. While the
Victims of Crime Act directs the attorney general to make an award of reparations
to the claimant for economic loss, R.C. 2743.52(A), the term “economic loss” is
defined in R.C. 2743.51(E) and (F)(4) to include only the attorney fees “incurred
to successfully obtain a restraining order, custody order, or other order to
physically separate a victim from an offender, if the attorney has not received
payment under section 2743.65 of the Revised Code for assisting a claimant with
an application for an award of reparations.” The General Assembly, however, did
not include within the definition of “economic loss” attorney fees for assisting a




                                         5
                            SUPREME COURT OF OHIO




claimant to apply for an award of reparations, and therefore, attorney fees for
preparing such a claim are not recoverable as part of an award of reparations.
       {¶ 17} R.C. 2743.71(B)(3) further clarifies that “[a]n attorney who
represents an applicant for an award of reparations cannot charge the applicant for
the services rendered in relation to that representation but is required to apply to
the attorney general for payment for the representation.” Thus, an attorney who
requests these types of fees is not seeking reimbursement for the victim’s
economic loss on behalf of the claimant, but rather is requesting payment from the
reparations fund for services the attorney rendered.
       {¶ 18} As a further indication that it did not intend attorney fees to be part
of an award of reparations, the General Assembly provided a separate statute,
R.C. 2743.65, to compensate attorneys who represent claimants. In this section,
the legislature distinguished between claimants and attorneys representing
claimants. R.C. 2743.65(A) states: “The attorney general shall determine, and the
state shall pay, in accordance with this section attorney's fees, commensurate with
services rendered, to the attorney representing a claimant under sections 2743.51
to 2743.72 of the Revised Code. The attorney shall submit on an application form
an itemized fee bill at the rate of sixty dollars per hour upon receipt of the final
decision on the claim.” The statute also establishes maximum amounts that may
be paid for particular services rendered and authorizes the attorney general to
determine the amount of attorney fees allowed in each case.
                        Jurisdiction of the Court of Claims
       {¶ 19} The Court of Claims is a statutorily created court.          See R.C.
2743.03. In State ex rel. Johnson v. Perry Cty. Court (1986), 25 Ohio St.3d 53,
54, 25 OBR 77, 495 N.E.2d 16, in which this court considered whether county
courts have jurisdiction through inherent power or by statute to punish contempt,
we explained that “[a] court created by statute * * * has only limited jurisdiction,




                                         6
                                    January Term, 2011




and may exercise only such powers as are directly conferred by legislative
action.”
        {¶ 20} Further, we held in Truman v. Walton (1899), 59 Ohio St. 517, 525,
53 N.E. 57, that “[t]he court held by a village mayor is of limited jurisdiction. His
power to try persons accused of violating village ordinances or the criminal laws
of the state is only such as has been conferred by statute. If such jurisdiction has
not been thus created, it does not exist.” See also Cheap Escape Co., Inc. v.
Haddox, L.L.C., 120 Ohio St.3d 493, 2008-Ohio-6323, 900 N.E.2d 601, ¶ 7
(“municipal courts are statutorily created, R.C. 1901.01, and their subject-matter
jurisdiction is set by statute”).
        {¶ 21} Similarly, the jurisdiction of the Court of Claims is limited by
statute and specifically confined to the powers conferred by the legislature.
        {¶ 22} In contrast to R.C. 2743.52(B) and 2743.61(B), which expressly
confer appellate jurisdiction on the Court of Claims to hear appeals from
decisions granting or denying awards of reparations to claimants, the General
Assembly, in enacting R.C. 2743.65, did not confer appellate jurisdiction on the
Court of Claims to hear appeals from decisions of the attorney general granting or
denying payment of fees to attorneys for seeking reparations on behalf of
claimants. Thus, no statutory authorization exists for the Court of Claims to
consider such appeals, and as it is a court of limited jurisdiction, it can exercise
only the authority specifically conferred on it by statute.
        {¶ 23} Thus, the Victims of Crime Act distinguishes between a claimant
who alleges entitlement to an award of reparations and an attorney who requests
attorney fees for submitting a claimant’s application for reparations. An attorney
who requests fees from the attorney general for preparing a claimant’s application
for reparations is not a claimant for purposes of R.C. 2743.61(B) and cannot
appeal to the Court of Claims on that basis. Although the legislature has provided
for a claimant to have the right to appeal to the Court of Claims from an award of



                                            7
                            SUPREME COURT OF OHIO




reparations, it has not similarly provided for an attorney seeking payment of legal
fees for representing such a claimant to also have the right to appeal to the Court
of Claims from a decision of the attorney general granting or denying an award of
attorney fees. And because the Victims of Crime Act does not provide the right to
appeal from an attorney-fee decision of the attorney general or confer jurisdiction
on the Court of Claims to hear such an appeal, the court has no jurisdiction to
review such an award.
                                   Conclusion
       {¶ 24} The Court of Claims of Ohio lacks jurisdiction to consider appeals
from decisions of the attorney general granting or denying attorney fees for
seeking reparations on behalf of a victim of crime. Accordingly, the appellate
court properly issued writs of mandamus and prohibition compelling the Court of
Claims to vacate its decision and dismiss the appeal and prohibiting the Court of
Claims from hearing similar appeals from decisions of the attorney general on
attorney-fee applications in the future. For these reasons, we affirm the judgment
of the court of appeals.
                                                               Judgment affirmed.
       O’CONNOR, C.J., and LANZINGER and CUPP, JJ., concur.
       PFEIFER, LUNDBERG STRATTON, and MCGEE BROWN, JJ., dissent.
                              __________________
       PFEIFER, J., dissenting.
                      Attorneys as Claimants to Recover Fees
       {¶ 25} As the majority opinion notes, the dispositive issue is whether the
Victims of Crime Act authorizes the Court of Claims to exercise appellate
jurisdiction over the attorney general’s grant or denial of a request for attorney
fees associated with representing an applicant for crime-victim reparations. R.C.
2743.61(B) authorizes a claimant to appeal “the denial of a claim for an award of




                                        8
                               January Term, 2011




reparations that is made by a final decision of the attorney general after any
reconsideration.”
       {¶ 26} The term “claimant,” as used in R.C.2743.51 to 2743.72, means
certain persons claiming an award of reparations under the Victims of Crime Act,
including “[a] person who is authorized to act on behalf of any [such] person.”
R.C. 2743.51(A)(1)(d) and (2)(d). For R.C. Chapter 2743, the term “claim for an
award of reparations” or “claim” means “a claim for an award of reparations
made under sections 2743.51 to 2743.72 of the Revised Code.” R.C. 2743.01(C).
R.C. 2743.65, which is within the sections specified for the definitional terms
“claimant” and “claim for an award of reparations,” authorizes an attorney
representing a crime-victims-reparations claimant to request attorney fees.
       {¶ 27} Based on the above-referenced statutes, it is clear that the court of
appeals erred in holding that the Court of Claims lacked appellate jurisdiction
over the attorney general’s final decision on Carney-DeBord’s requests for
attorney fees in a crime-victim-reparations matter. R.C. 2743.61(B) authorizes an
appeal to the Court of Claims by a “claimant” from “the denial of a claim for an
award of reparations that is made by a final decision of the attorney general after
any reconsideration.” An attorney who represents an applicant for crime-victim
reparations is a “claimant” because the attorney “is authorized to act on behalf of”
the applicant. R.C. 2743.51(A)(1)(d) and (2)(d). And the attorney’s appeal from
the denial of a request for attorney fees for the representation of the applicant is
the denial of a “claim for an award of reparations” because an attorney fee
awarded under R.C. 2743.65 is “an award made under sections 2743.51 to
2743.72 of the Revised Code.” R.C. 2743.01(C). Finally, the denial of the
attorney’s claim is made final by a determination of the attorney general after any
reconsideration. R.C. 2743.65(C)(2).
       {¶ 28} Despite the unambiguous language of these provisions, the
majority opinion concludes that fees charged by an attorney in preparing a claim



                                         9
                            SUPREME COURT OF OHIO




are not recoverable as part of an award of reparations because of R.C.
2743.51(F)(4).    That conclusion is based on a misinterpretation of R.C.
2743.51(F)(4).
       {¶ 29} R.C. 2743.52(A) authorizes reparations for “economic loss,” which
consists of “allowable expenses,” R.C. 2743.51(E).         And allowable expenses
include “reasonable charges incurred for reasonably needed * * * services.” R.C.
2743.51(F)(1).    This definition is broad enough to encompass attorney fees
incurred   in    securing   crime-victim    reparations.       Furthermore,   R.C.
2743.51(F)(4)(b) provides that “ ‘[a]llowable expense’ includes attorney’s fees
* * * incurred to successfully obtain a restraining order, custody order, or other
order to physically separate a victim from an offender” in certain circumstances.
By using the phrase “ ‘allowable expense’ includes,” it is clear that the General
Assembly was not setting forth an exhaustive list. See Gilman v. Hamilton Cty.
Bd. of Revision, 127 Ohio St.3d 154, 2010-Ohio-4992, 937 N.E.2d 109, ¶ 15
(holding that by using the phrase “owner includes” in R.C. 323.151(A)(2), the
General Assembly intended a nonexhaustive list).
       {¶ 30} Therefore, R.C. 2743.51(F)(4) does not provide that attorney fees
are allowable expenses only if the attorney has not received payment under R.C.
2743.65.    Rather, R.C. 2743.51(F)(4) establishes limits on attorney fees
considered to be allowable expenses for fees incurred for successfully obtaining a
restraining order, custody order, or other order to physically separate a victim
from an offender. Contrary to the conclusion reached by the majority, R.C.
2743.51(F)(4) does not restrict attorney fees recoverable as part of an award of
reparations to the types of legal assistance specified therein. And if the General
Assembly had so intended, it would have used language specifying such.
       {¶ 31} The plain language of the applicable provisions justified the Court
of Claims’ exercise of appellate jurisdiction over Carney-DeBord’s appeal.
Because these provisions are unambiguous, we must apply them rather than



                                       10
                                January Term, 2011




construe them. State ex rel. Brinda v. Lorain Cty. Bd. of Elections, 115 Ohio
St.3d 299, 2007-Ohio-5228, 874 N.E.2d 1205, ¶ 25.
                            Final and Appealable Order
       {¶ 32} The court of appeals also determined that because R.C.
2743.65(C)(2) specifies that the attorney general’s decision on an attorney’s
request for fees is “final” but does not also specify that it is appealable, no appeal
from such a decision to the Court of Claims is available. For the following
reasons, that determination is incorrect.
       {¶ 33} In Brookwood Presbyterian Church v. Ohio Dept. of Edn., 127
Ohio St.3d 469, 2010-Ohio-5710, 940 N.E.2d 1256, ¶ 11, we held that a decision
of the Ohio Department of Education denying a church’s application to sponsor
community schools in Ohio because it was not an education-oriented entity was
appealable notwithstanding a statutory provision specifying that the department’s
determination was final. We observed, “Had the General Assembly intended that
the department’s determination of whether an entity is education-oriented not be
subject to administrative appeal, it could have * * * specif[ied] that the
department’s decision is final and not subject to appeal,” as it had done in various
other statutory provisions. Id. at ¶ 13.
       {¶ 34} Similarly, the General Assembly did not specify that the attorney
general’s attorney-fee decisions made under R.C. 2743.65 are not subject to
appeal. To the contrary, R.C. 2743.61 confers appellate jurisdiction on the Court
of Claims over attorneys’ claims for fees for their representation of crime-victim-
reparations applicants. Moreover, although a specific statute generally prevails
over a general statute if they cannot be reconciled so as to give effect to both, see
Summerville v. Forest Park, 128 Ohio St.3d 221, 2010-Ohio-6280, 943 N.E.2d
522, ¶ 31-32, “[w]e should not * * * seek out a conflict where none exists,”
Brookwood at ¶ 10. Here, as detailed previously, the language of the applicable
provisions can be read to give effect to all of them, including R.C. 2743.61 and



                                            11
                            SUPREME COURT OF OHIO




2743.65.    The fact that the attorney general’s attorney-fee decision is final
pursuant to R.C. 2743.65(C)(2) is consistent with the authorization in R.C.
2743.61(B) for the Court of Claims to exercise appellate jurisdiction over “the
denial of a claim for an award of reparations that is made by a final decision of
the attorney general after any reconsideration.”
       {¶ 35} Even though Brookwood is squarely on point with respect to
whether the determination in this case is appealable, neither the attorney general
nor the majority opinion mentions it.
       {¶ 36} R.C. 2743.53(A) provides that “[a] court of claims panel of
commissioners shall hear and determine all matters relating to appeals from
decisions of the attorney general pursuant to sections 2743.51 to 2743.72 of the
Revised Code.” The attorney-fee appeals to the Court of Claims in this case and
in similar cases are authorized by R.C. 2743.61 and 2743.65. Furthermore, under
R.C. 2743.53(A), the Court of Claims may hear and determine all matters related
to the appeals.
       {¶ 37} This conclusion is supported by the principle that “statutes
providing for appeals should be given a liberal interpretation in favor of appeal.”
Waltco Truck Equip. Co. v. Tallmadge Bd. of Zoning Appeals (1988), 40 Ohio
St.3d 41, 42, 531 N.E.2d 685.
                                    Conclusion
       {¶ 38} Based on the foregoing, I conclude that the Court of Claims
properly exercised appellate jurisdiction over Carney-DeBord’s appeal and that
the attorney general established neither a clear legal right to vacation of the
court’s decision and dismissal of the appeal nor a corresponding clear legal duty
on the part of the court to perform these requested acts. Therefore, the court of
appeals erred in granting the writ of mandamus.
       {¶ 39} Moreover, the attorney general cannot establish that the exercise of
appellate jurisdiction by the Court of Claims in these cases is unauthorized by



                                         12
                               January Term, 2011




law. To the contrary, the court’s exercise of appellate jurisdiction is authorized
by R.C. 2743.61. Therefore, the court of appeals also erred in granting the writ of
prohibition.
       {¶ 40} The attorney general failed to establish his entitlement to the
requested extraordinary relief in mandamus and prohibition. The Court of Claims
properly exercised appellate jurisdiction over the appeal from the attorney
general’s attorney-fee decision in the crime-victim-reparations case. Therefore,
the judgment of the court of appeals should be reversed, and the writs should be
denied. I dissent.
       LUNDBERG STRATTON and MCGEE BROWN, JJ., concur in the foregoing
opinion.
                              __________________
       Michael DeWine, Attorney General, and Elise Porter, Assistant Attorney
General, for appellee.
       Aaron D. Epstein and Damian W. Sikora, Assistant Attorneys General, for
appellant.
                           ______________________




                                        13